
	
		III
		112th CONGRESS
		1st Session
		S. RES. 60
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Isakson (for
			 himself, Ms. Mikulski,
			 Mr. Lugar, Ms.
			 Collins, Mr. Burr,
			 Mr. Bennet, Mr.
			 Blunt, Mr. Chambliss,
			 Mr. Corker, Mr.
			 Pryor, and Mr. Udall of
			 Colorado) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  date of enactment of the law that created real estate investment trusts (REITs)
		  and gave millions of Americans new investment opportunities that helped them
		  build a solid foundation for retirement and has contributed to the overall
		  strength of the economy of the United States.
	
	
		Whereas, on September 14, 1960, President Dwight D.
			 Eisenhower signed into law Public Law 86–779 (74 Stat. 998), which enabled the
			 establishment of real estate investment trusts (referred to in this preamble as
			 REITs) throughout the United States under regulations set by the
			 Federal Government;
		Whereas the enactment of this law enabled REITs to provide
			 all investors with the same opportunity to invest in large-scale commercial
			 real estate that previously was open only to large financial institutions and
			 wealthy individuals through direct investment in that real estate;
		Whereas REITs have placed within the reach of the average
			 American investor large-scale commercial real estate investment through
			 publicly traded, regulated securities, which provide investors with
			 transparency and liquidity;
		Whereas REITs, by expanding the opportunity to invest in
			 commercial real estate, a separate and distinct asset class important to the
			 creation of balanced investment portfolios, have enabled millions of Americans
			 to gain the benefits of dividend-based income, portfolio diversification, and
			 improved overall investment performance;
		Whereas REITs have helped millions of Americans
			 successfully invest for their retirements throughout the 50 years preceding the
			 date of agreement to this resolution; and
		Whereas September 14, 2010, marked the 50th anniversary of
			 the date of enactment of the law that created the REIT investment opportunity:
			 Now, therefore, be it
		
	
		That the Senate recognizes the 50th
			 anniversary of the date of enactment of the law that created real estate
			 investment trusts (REITs) and the enhanced opportunities for investment and
			 retirement security that have been afforded to Americans from all walks of life
			 as a result of this landmark law.
		
